Dear Judge Feucht:
This office is in receipt of your opinion request wherein you asked whether court appointed probation officers supervising misdemeanor cases inherit the powers of and are deemed to be peace officers as defined in Code of Criminal Procedure article 899?
Louisiana Code of Criminal Procedure article 899(F) states that probation officers are deemed to be peace officers incident to their supervision of probationers. La. Attorney General Opinion No. 83-226 explained this language. This office stated in that opinion that probation and parole officers are entitled to act as peace officers only during instances concerning probationers and parolees. These statutory provisions do not allow probation and parole officers to act as peace officers in regard to the entire public citizenry. However, as noted in the previously referenced opinion, probation officers may make arrests, execute searches, serve warrants and execute the laws of this State in regard to those they are supervising and are "peace officers" as provided for in LSA-R.S. 40:2402.
Therefore, it is the opinion of this office that probation officers are deemed to be peace officers. They may make arrests incident to their supervision of those they are assigned to supervise.
If the office can be of further assistance, please do not hesitate to contact us.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ PAUL KNIGHT ASSISTANT ATTORNEY GENERAL
PK:emt
Date Released:  June 20, 2003